Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the period ended September 30, 2011of Game Trading Technologies, Inc. (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Todd Hays, Chief Executive Officerof the Company, certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: November 21, 2011 /s/ Todd Hays Todd Hays Chief Executive Officer(Principal Executive Officer and Principal Financial Officer)
